

116 SCON 39 IS: Expressing the sense of Congress that the constitutional rights of Americans to peaceably assemble, exercise freedom of speech, and petition the Government for redress of grievances must be respected; that violence and looting are unlawful, unacceptable, and contrary to the purpose of peaceful protests; and that Congress condemns the President of the United States for ordering Federal officers to use gas and rubber bullets against the Americans who were peaceably protesting in Lafayette Square in Washington, DC on the night of June 1, 2020, thereby violating the constitutional rights of those peaceful protestors.
U.S. Senate
2020-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. CON. RES. 39IN THE SENATE OF THE UNITED STATESJune 4, 2020Mr. Schumer (for himself, Ms. Baldwin, Mr. Bennet, Mr. Blumenthal, Mr. Booker, Mr. Brown, Ms. Cantwell, Mr. Cardin, Mr. Carper, Mr. Casey, Mr. Coons, Ms. Cortez Masto, Ms. Duckworth, Mr. Durbin, Mrs. Feinstein, Mrs. Gillibrand, Ms. Harris, Ms. Hassan, Mr. Heinrich, Ms. Hirono, Mr. Jones, Mr. Kaine, Mr. King, Ms. Klobuchar, Mr. Leahy, Mr. Manchin, Mr. Markey, Mr. Menendez, Mr. Merkley, Mr. Murphy, Mrs. Murray, Mr. Peters, Mr. Reed, Ms. Rosen, Mr. Sanders, Mr. Schatz, Mrs. Shaheen, Ms. Sinema, Ms. Smith, Ms. Stabenow, Mr. Tester, Mr. Udall, Mr. Van Hollen, Mr. Warner, Ms. Warren, Mr. Whitehouse, and Mr. Wyden) submitted the following concurrent resolution; which was referred to the Committee on the JudiciaryCONCURRENT RESOLUTIONExpressing the sense of Congress that the constitutional rights of Americans to peaceably assemble, exercise freedom of speech, and petition the Government for redress of grievances must be respected; that violence and looting are unlawful, unacceptable, and contrary to the purpose of peaceful protests; and that Congress condemns the President of the United States for ordering Federal officers to use gas and rubber bullets against the Americans who were peaceably protesting in Lafayette Square in Washington, DC on the night of June 1, 2020, thereby violating the constitutional rights of those peaceful protestors.That it is the sense of Congress that the constitutional rights of Americans to peaceably assemble, exercise freedom of speech, and petition the Government for redress of grievances must be respected; that violence and looting are unlawful, unacceptable, and contrary to the purpose of peaceful protests; and that Congress condemns the President of the United States for ordering Federal officers to use gas and rubber bullets against the Americans who were peaceably protesting in Lafayette Square in Washington, DC on the night of June 1, 2020, thereby violating the constitutional rights of those peaceful protestors.